United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2763
                                   ___________

Ronnie K. Bayley,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: June 19, 2008
                                Filed: June 25, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Ronnie K. Bayley appeals the district court’s1 order affirming the denial of
disability insurance benefits (DIB). In a 2002 application Bayley--whose date last
insured (DLI) was June 2001--alleged disability since 1998 from various physical
problems, including bulging discs; he later added depression and anxiety. Following


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.
a remand for a second hearing in 2006, an administrative law judge (ALJ) found that
(1) the medical evidence established a history of degenerative joint disease,
degenerative disc disease with a cervical fusion, fibromyalgia, and knee surgery, but
that these severe impairments were not of listing-level severity alone or combined; (2)
Bayley’s subjective complaints were not entirely credible; and (3) his past relevant
work as an assignment clerk was consistent with his residual functional capacity
(RFC) for sedentary work. After careful review of the record, for the following
reasons we find no merit to Bayley’s arguments for reversal, and thus we affirm. See
Flynn v. Astrue, 513 F.3d 788, 792 (8th Cir. 2008) (standard of review); Pyland v.
Apfel, 149 F.3d 873, 876 (8th Cir. 1998) (to qualify for DIB, claimant must show he
was disabled before his DLI).

       First, we conclude that the ALJ properly found no severe impairment based on
Bayley’s alleged depression and anxiety. See Kirby v. Astrue, 500 F.3d 705, 707 (8th
Cir. 2007) (impairment is not severe if it is only slight abnormality that would not
significantly limit mental ability to do basic work activities; claimant bears burden of
establishing severe impairment). Second, we conclude the ALJ’s credibility findings
are entitled to deference. See Casey v. Astrue, 503 F.3d 687, 696 (8th Cir. 2007)
(noting that when ALJ explicitly discredits claimant and gives good reasons for doing
so, court will normally defer to credibility determination). Third, as to the ALJ’s
asserted failure to adopt the RFC opinions of three treating physicians, we find
nothing in the records of two of them--who first saw Bayley the month of his DLI--
indicating Bayley was disabled; and the RFC questionnaire of the third doctor was
completed in February 2003, the only time he saw Bayley, and well after Bayley’s
June 2001 DLI. See Hacker v. Barnhart, 459 F.3d 934, 937 (8th Cir. 2006) (final RFC
determination is left to ALJ); 20 C.F.R. § 404.1527(d)(2)-(6) (factors in determining
weight to give treating physician’s opinion). Fourth, we fail to see, and Bayley has
not adequately explained, how the record established that he met or equaled the
requirements for two specified listings. See Vandenboom v. Barnhart, 421 F.3d 745,
750 (8th Cir. 2005) (rejecting “out of hand” appellant’s conclusory assertion that ALJ

                                          -2-
failed to consider whether he met certain listings where appellant provided no analysis
of relevant law or facts); Johnson v. Barnhart, 390 F.3d 1067, 1070 (8th Cir. 2004)
(burden is on claimant to establish that his impairment meets or equals listing; to meet
listing, impairment must meet all of specified criteria). As to Bayley’s remaining
arguments, they do not warrant discussion.

      Accordingly, we affirm.
                     ______________________________




                                          -3-